Citation Nr: 0415918	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  98-08 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for left 
wrist fracture residuals.  

2.  Entitlement to a rating higher than 10 percent for right 
knee injury residuals.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Crowley, Counsel
INTRODUCTION

The veteran served on active duty from November 1962 to May 
1967.  

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1994 rating decision of the RO.  

The issue of an increased left wrist rating is REMANDED to an 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify you if further action is required on 
your part.  


FINDING OF FACT

The veteran carries a diagnosis of right knee mild 
osteoarthritis manifested by subjective complaints of pain.  


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for a right 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 5261, 5262, 
5263 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A and implemented at 
38 C.F.R. § 3.159, integrated VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide, and which information and evidence 
the claimant is expected to provide.  Further, in Pelegrini 
v. Principi, 17 Vet. App. 412, 422 (2004), the United States 
Court of Appeals for Veteran Claims (hereinafter  "Court") 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103, must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ or RO) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that Pelegrini is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-22.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. at 422 
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on December 30, 
2003, was not given prior to the first AOJ adjudication of 
the claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Specifically, this notice advised the veteran of what was 
needed to substantiate the claim, what he needed to submit, 
what the VA would obtain, and the need for the veteran to 
submit any other evidence or information.  After the notice 
was provided, the case was readjudicated and a Supplemental 
Statement of the Case (SSOC) was provided to the veteran in 
March 2004.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of 
his, and to respond to VA notices.  Further, the May 1994 
statement of the case (SOC), November 1994 and March 2004 
SSOC, provided notice of the law and governing regulations, 
as well as the reasons for the determinations made regarding 
the veteran's claims.  By way of these documents, the veteran 
has been specifically informed of the cumulative evidence 
already obtained by VA or provided to VA.  Thus, the Board 
observes that all of the aforementioned correspondence 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain in order to 
substantiate the claim.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As this duty has been 
fully satisfied in this case, to decide the appeal would not 
be prejudicial error to the claimant.  No useful purpose 
would be served in remanding this matter for more procedural 
development and a remand would result in unnecessarily 
imposing additional burdens on VA with no possible benefit 
flowing to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining relevant evidence necessary 
to substantiate the claim.  All identified evidence has been 
obtained and associated with the claims folder, and the 
veteran has not identified any other pertinent evidence 
concerning his claim.  Specifically, the service medical 
records, VA outpatient treatment reports, VA examination 
reports, Social Security Administration records, and all 
indicated private medical evidence has been associated with 
the claims folder.  With respect to VA treatment records, the 
Board notes that the RO repeatedly requested VA treatment 
records from both VA facilities in Boston and Northampton, in 
October 1992, January 1993, and June 1994.  Both facilities 
replied that the records had been transferred to the other, 
and no records were ultimately located.  However, because the 
RO made sufficient attempts, followed up on this action, 
informed the veteran (through subsequent rating actions) that 
the records were unavailable, the Board finds that it is 
futile to make additional attempts to obtain records over ten 
years old, and non-existent, under the facts and 
circumstances of this case.  Additionally, the veteran 
reported that he was treated at two alternative VA 
facilities, and those records were obtained.  

He was also afforded a VA examination and the RO required 
clarification when needed.  See 38 C.F.R. § 4.70.  The 
veteran was afforded the opportunity for both a local 
hearing, and a hearing before a Veteran's Law Judge at the 
RO.  The veteran has not identified any other pertinent 
evidence not already of record.  As there is otherwise no 
additional evidence to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.  


II.  Right knee

The evaluation VA assigns to a disability is determined by 
comparing the signs and symptoms the veteran is presently 
experiencing with criteria set forth in VA's Schedule for 
Rating Disabilities (Schedule).  The Schedule is based on the 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  Also, when making determinations concerning the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995). 

Historically, service connection for asymptomatic right knee 
residuals was established in a April 1968 rating decision, 
under diagnostic code 5257.  The RO noted that the veteran 
was treated for pain and swelling of the right knee, after 
striking it on the dashboard of an automobile.  He was 
assessed with pre-patella bursitis.  His knee was aspirated 
in June, July and August 1963.  An August 1963 
x-ray showed considerable soft tissue swelling, but no 
fracture.  In May 1985, he complained of right knee aching on 
standing, and was prescribed quadriceps exercises.  The 
assessments were synovitis, or early osteoarthritis, 
following trauma.  The early medical evidence subsequent to 
service showed that the veteran was treated for traumatic 
synovitis, that he had complaints of right knee pains most of 
the time, and that his knee stiffened with activity and upon 
standing too long.  

A November 1997 VA examination shows range of motion from 
zero to 130 of the bilateral knees.  He had complaints of hip 
pain, and pain on full extension of the right knee.  The 
right knee was neutral at zero degrees.  There was no 
effusion, tenderness, instability, or in varus or valgus, or 
any other pain on motion.  The diagnosis was history of pain 
in the right knee.  

The veteran was recently examined in December 2001.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Subjectively, he complained of chronic right knee pain (even 
at night), of it giving way, swelling, and of having 
difficulty walking more than a few blocks.  He had a deep-
seated anterior medial pain, which was relieved by sitting 
down or resting.  He wore an elastic knee brace occasionally 
for it.  He reported taking two Tylenol four times a day for 
his wrist and knee pain.  Objectively, there was no evidence 
of any effusion.  There was equal quadriceps girth.  Flexion 
was to about 135, and extension to zero, bilaterally.  
Patellar mobilization was painless.  He had some mild joint 
line tenderness bilaterally, mostly over the anterior medial 
aspect of the medial joint margin.  The lateral joint margins 
were unremarkable.  Varus and valgus stress at zero and at 30 
degrees failed to reveal any pain.  Lachman's and pivot shift 
was negative.  Drawer tests were negative, bilaterally.  He 
did not have sag at 90 degrees and his McMurray's examination 
(medial and lateral) was unremarkable bilaterally.  
Functionally, examination of his gait revealed that it was 
mildly antalgic on the right.  He was unable to stand on his 
right foot without lurching to the right.  He requires 
hanging on to the side of a chair or bench when squatting.  
Leg length was equal.  

The examiner also found that the right knee x-ray revealed 
mild degenerative arthritic changes noted in the tibial 
femoral and patellofemoral joint.  Joint spaces were slightly 
narrowed, but there were no loose bodies.  

Responding to the requested opinion, the examiner found that 
the degree to which the mild osteoarthritis of the right knee 
affected the day-to-day activities were somewhat unclear, 
because he had relatively mild x-ray changes, and no atrophy 
to speak of in the quadriceps.  Given the lack of objective 
findings on examination, and the minimal changes on x-ray, 
the examiner reported she was unable to determine how much 
functional impairment there was due solely to the service-
connected disability.  She stated that if the veteran did 
indeed favor his gait as he did on exam, it would probably 
indicate some chronic knee discomfort and impair the 
veteran's ability to do prolonged walking.  The examiner 
cautioned that this may only be intermittent, and she was 
unable to make a judgment call as to the degree of 
fatigability and incoordination that might be on a continual 
basis in this case, other than subjectively from the 
veteran's history or complaints.  His range of motion, 
quadriceps girth, and stability, however, was specifically 
noted to be equal and normal.  

The examiner attempted to answer all questions posed in the 
orthopedic section of the May 2001 BVA remand (page 8).  
However, for the reasons discussed above, in her professional 
medical judgment, certain determinations simply could not be 
made based on the veteran's combination of subjective 
complaints and objective findings.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the right knee examination 
complied with the May 2001 BVA 2001 remand to the extent 
possible, and no further actions is necessary or warranted on 
this question.  

The veteran's recent VA outpatient treatment records show 
that he was treated primarily for back and hand pain.  He 
quit physical therapy, because it was giving him stomach 
problems.  

The veteran's right knee osteoarthritis currently carries the 
10 percent rating under Diagnostic Code (DC) 5257, which was 
assigned in the April 1994 rating decision.  DC 5257 
contemplates ratings where recurrent subluxation or lateral 
instability is manifested.  A rating higher than 10 percent 
can be assigned for a recurrent subluxation or lateral 
instability resulting in either moderate (20 percent) or 
severe (30 percent) impairment (DC 5257).  After extensive 
examination and clinical testing, there is no evidence of 
either recurrent subluxation or lateral instability; thus, 
any rating under DC 5257 is not warranted.  The Board has 
specifically considered VAOGCPREC 23-97; however, the 
evidence shows that the ratings contemplated in that opinion 
are simply not indicated by the evidence.  Specifically, 
instability or subluxation are not shown and separate ratings 
for arthritis and instability are not warranted. 

The veteran's right knee disability may also be assigned a 
higher rating than the current 10 percent evaluation if the 
evidence shows ankylosis of the knee (Diagnostic Code 5256); 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and joint effusion (DC 5258), or symptomatic 
removal of the same (DC 5259); or qualifying limitation of 
motion.  Flexion of the knee must be limited to 30 degrees or 
less (DC 5260), and extension of the knee limited to 15 
degrees or more (DC 5261), to obtain a 20 percent rating 
under those criteria.  

Nonunion/malunion of the tibia and fibula (DC 5262), with 
more than slight knee disability, may also result in a rating 
higher than 10 percent.  38 C.F.R. § 4.71a.  

Ankylosis is not shown or diagnosed, thus a rating under DC 
5256 is not warranted.  There is no evidence of dislocated 
semilunar cartilage, with frequent episodes of locking, and 
pain, and joint effusion, thus ratings under DC 5258 or 5259 
are not warranted.  There is also no limitation of motion 
approaching anything near the requirements for a 
noncompensable rating to be assigned under DC 5260 or 5261.  
In fact, the veteran's range of motion was described as 
normal, bilaterally.  

There is also no evidence of a genu recurvatum diagnosis, 
such that a separate rating is warranted under DC 5263.  
38 C.F.R. § 4.71a.  

Additionally, although the veteran's knee disability still 
carries DC 5257 forward from the April 1994 rating decision, 
the Board determines, due to his recent diagnosis, and the 
complete absence of subluxation or instability, that the most 
appropriate DC for him to be evaluated under is now DC 5003, 
which evaluates arthritis.  See Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992) (Because VA possesses specialized expertise, 
agency's determination of proper Diagnostic Code application 
due greater deference); Butts v. Brown, 5 Vet. App. 532 
(1993) (election of proper diagnostic code not question of 
law subject to de novo standard of review).  

DC 5003 provides that degenerative arthritis established by 
x-ray findings will be rated based on limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved, in this case, either DC 5260 or 5261.  
When limitation of motion is present, but noncompensable 
under the specific DC for the involved joint, a 10 percent 
rating will be assigned under 5003.  There must be objective 
confirmation of limitation of motion by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a.  Where there is no limitation of 
motion, but x-ray evidence of involvement of two or more 
joints, a 10 percent rating is assigned.  Involvement of two 
or more joints, with occasional incapacitating exacerbations, 
warrants the assignment of a 20 percent rating.  The veteran 
would appear not to warrant a compensable rating under these 
criteria.  However, he has complaints of pain and functional 
impairment.  

When determining the severity of musculoskeletal disabilities 
such as the one at issue, VA must consider the extent to 
which the veteran may have additional functional impairment 
above and beyond the asymptomatic limitation of motion 
objectively demonstrated on specific VA examination, due to 
the extent of his intermittent pain/painful motion, limited 
or excess movement, weakness, incoordination, and 
premature/excess fatigability, etc., particularly during 
times when symptoms "flare up," or during prolonged use.  38 
C.F.R. § 4.40 (functional loss), 38 C.F.R. § 4.45 (the 
joints); 38 C.F.R. § 4.59 (painful motion in arthritis 
cases).  See also DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995). 

The veteran's knees both showed range of motion from zero to 
135; thus, it is not clear that he manifests any limitation 
of motion of the right knee.  But see Plate II, 38 C.F.R. 
§ 4.71.  Additionally, the examiner did specifically state, 
in her conclusion, that the range of motion in the right knee 
(among other things) was normal.  

The Board has carefully considered the veteran's June 1994 
hearing testimony that he has functional impairment of his 
right knee due to bone chips that cause a shock to his knee 
and snapping, and that require him to stand still.  However, 
he has been extensively evaluated medically, and this 
diagnosis has not been made.  Additionally, he is not a 
medical professional, and although he may testify to his 
symptomatology, he may not provide a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet App 492 (1992).  

Giving due consideration to the principles set forth in 
38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board finds that the 
evidence of record does not support a rating greater than 10 
percent for a right knee disability.  Considering the 
veteran's complaints of functional impairment due to flare-
ups of pain upon standing or walking, notwithstanding the 
lack of objective medical evidence, the Board finds that the 
10 percent evaluation presently assigned adequately 
compensates the veteran for his subjective complaints.  
However, a greater rating is simply not shown under any 
diagnostic code or theory of entitlement under VA law or 
regulation.  See 38 C.F.R. §§ 4.20, 4.40, 4.45, 4.59 (2003).  
The veteran has been examined at different times of the year, 
and VA treatment records show extensive treatment for 
complaints concerning the veteran's low back, hands, and 
shoulders, but not for his knee, which further preponderates 
against a finding of significant periods of flare-ups.  

Thus, for the reasons noted above, the appeal is denied.


ORDER

A rating higher than 10 percent for right knee injury 
residuals is denied.  


REMAND

The Court has held that a remand by the Court or the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).  In that case, the Court held that the Board 
erred in failing to return a VA examination report as 
inadequate where the orders in a prior Board remand were not 
complied with.

The Board finds that the December 2001 VA examination did not 
provide sufficient information to comply with the May 22, 
2001 BVA remand.  Thus, additional information is required 
prior to appellate disposition of the left wrist disability.  
Specifically, in order to address the following questions, 
the veteran should be afforded another VA examination, by an 
examiner qualified to perform and interpret neurological 
wrist findings.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  The veteran should be afforded a VA 
examination to address the neurological 
complaints of the left wrist.  The claims 
folder should be made available to the 
examiner and reviewed.  

2.  The examiner should perform any 
necessary examination to answer the 
following:  

(A)  Is it at least as likely as not 
(50/50) that the veteran has any 
neurological manifestations referable to 
the service-connected left wrist 
disability?  

(B)  If the answer to the above is yes, 
please identify the nerve affected, all 
manifestations, and the severity thereof.

(C)  If there are no neurological 
signs/symptoms, or if any extant 
neurological signs/symptoms are instead 
due to an unrelated disorder, please 
state such and "dissociate" them from 
the service-connected left wrist 
neurological signs/symptoms, if possible.  

(D)  Indicate the veteran's dominant 
hand.  

(E)  If any of the above determinations 
are not possible, please so state on the 
examination report.  Please state that 
the claims folder has been reviewed.  

3.  The RO should review the C&P 
examination, and ensure that answers to 
the first three questions have been 
attempted, and that the examiner 
indicated review of the claims folder in 
the report.  If corrective action is 
needed, return the examination for 
addendum before returning to the Board.  
38 C.F.R. § 4.70.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



